.             Case 1:19-cr-00829-ER Document 1 Filed 09/12/19 Page 1 of 7



                     /l -
    Approved: ~ - - - - - - - - -                                --
             NI QIAN
             Assistant United States Attorney

    Before:    THE HONORABLE JAMES L. COTT
               Chief United States Magistratiuf\1iK                        Af1_
               Southern District of New York

                                                      X
                                                                      vlVJl1\J            8574
    UNITED STATES OF AMERICA                                  SEALED COMPLAINT

                 -   V.   -                                   Violation of
                                                              18 u.s.c. §§ 641    &   2
    PETER FAUCETTA, Sr.,
                                                              COUNTY OF OFFENSE:
                 Defendant.                                   NEW YORK

                              -   -   -   -   -   -   X


    SOUTHERN DISTRICT OF NEW YORK, ss.:

              JANELL BORRISON, being duly sworn, deposes and says
    that she is a Special Agent with the United States Social
    Security Administration, Office of Inspector General ("OIG"),
    and charges as follows:

                                           COUNT ONE
                                  (Theft of Government Funds)

              1.   From at least in or about November 2014 up to and
    including in or about December 2016, in the Southern District of
    New York and _elsewhere, PETER FAUCETTA, Sr., the defendant, did
    embezzle, steal, purloin, and knowingly convert to his use and
    the use of another, and without authority, did sell, convey, and
    dispose of records, vouchers, money and things of value of the
    United States, and a department and agency thereof, to wit, the
    United States Social Security Administration, which exceeded the
    sum of $1,000, and did receive, conceal, and retain the same
    with intent to convert it to his use and gain, knowing it to
    have been embezzled, stolen, purloined and converted, to wit,
    the defendant used for his own benefit Social Security benefits
    that did not belong to him.

              (Title 18, United States Code, Sections 641 and 2.)




                                                          1
       Case 1:19-cr-00829-ER Document 1 Filed 09/12/19 Page 2 of 7




          The bases for my knowledge and for the foregoing
charges are, in part, as follows:

           2.   I have been employed as a Special Agent with the
OIG for over 10 years and have participated in the investigation
of this case.   This affidavit is based upon my personal
knowledge, my review of documents and other evidence, and my
conversations with other law enforcement officers and other
individuals.  Because this affidavit is being submitted for the
limited purpose of establishing probable cause, it does not
include all the facts that I have learned during the course of
my investigation.   Where the contents of documents and the
actions and statements of others are reported herein, they are
reported in substance and in part, except where otherwise
indicated.

          3.   Based on my review of records maintained by the
Social Security Administration (the "SSA"), I have learned,
among other things, that:

               a.   From in or about 2009 up to and including in
or about 2016, PETER FAUCETTA, Sr., the defendant, was appointed
as a "representative payee" for his minor son (the "Minor Son")
and began to collect Social Security benefits (the "Benefits")
on the Minor Son's behalf.  Under Title 20, Code of Federal
Regulations, Section 416.640, these Benefits were intended to be
used only to pay for the Minor Son's expenses-such as food,
shelter, medical and dental care, education, and clothing.
Furthermore, under Title 20, Code of Federal Regulations,
Section 416.645, any remaining money must be saved on the Minor
Son's behalf.

               b.   As a representative payee for the Minor Son,
FAUCETTA was required to submit a representative payee report to
SSA each year to account for how the Benefits were used.

               c.   Each year between 2009 and 2016, the SSA
sent approximately $13,653 to $15,300 in total Benefits to
FAUCETTA as representative payee for the Minor Son.

               d.   For the years      2009 up to and including 2013,
FAUCETTA submitted representative      payee reports to the SSA in
which FAUCETTA stated that he had      saved the entirety of the
Benefits that he had received for      the Minor Son. According to


                                   2
       Case 1:19-cr-00829-ER Document 1 Filed 09/12/19 Page 3 of 7




the representative payee report for the year 2013, on December
31, 2013, approximately $70,901 in Benefits for the Minor Son
were saved in a bank account in the name of FAUCETTA as
custodian for the Minor Son ("Bank Account-ln).

               e.   FAUCETTA failed to file a representative
payee report for the Benefits that he had received for the Minor
Son in 2014.

               f.   On the 2015 representative payee report,
FAUCETTA represented that he had spent approximately $10,000 of
the approximately $15,360 in Benefits that he had received for
the Minor Son in 2015, and saved approximately $5,000.

               g.   On the 2016 representative payee report,
FAUCETTA represented that he had spent approximately $10,360 of
the approximately $15,360 in Benefits that he had received for
the Minor Son, and saved approximately $5,000.

               h.   From 2009 through 2016, FAUCETTA received a
total of approximately $116,729 in Benefits for the Minor Son.
Of this sum, FAUCETTA reported spending a total of approximately
$20,360 in permissible expenditures.  The remaining balance of
approximately $96,369 should have been saved for the Minor Son.

           4.    Based on my review of bank records, I learned
that from in or about 2009 up to and including December 2015,
the SSA deposited approximately $87,000 in Benefits into Bank
Account-1.    From at least in or about November 2014 up to and
including in or about October 2015, approximately $82,000 in
checks written to PETER FAUCETTA, Sr., the defendant, were
withdrawn from Bank-1 and deposited into various bank accounts
either in the name of FAUCETTA or controlled by FAUCETTA.    By
December 31, 2015, only $5,180.72 remained in Bank Account-1.
Specifically, I learned the following regarding Bank Account-1:

               a.   Between 2009 and December 2013, Benefits for
the Minor Son were deposited into Bank Account-1.  These
deposits were the only transactions in Bank Account-1. On
December 31, 2013, Bank Account-1 contained $70,523.18,
consisting of Benefits saved from 2009 through December 2013,
including any interest.

               b.   In 2014, Benefits for the Minor Son
continued to be deposited into Bank Account-1.




                                   3
       Case 1:19-cr-00829-ER Document 1 Filed 09/12/19 Page 4 of 7




               c.   In or about November 2014, a check in the
amount of $14,200 written in the name of PETER FAUCETTA, Sr.,
the defendant, as custodian for the Minor Son was withdrawn from
Bank Account-1 and deposited into a bank account in the name of
a limited liability company ( "LLC-1") ( "Bank Account-2") .

               d.   In or about December 2014, a check in the
amount of $10,000 written in the name of FAUCETTA as custodian
for the Minor Son was withdrawn from Bank Account-1 and
deposited into a bank account in the name of FAUCETTA ("Bank
Account-3").

               e.   In January and February 2015, Benefits for
the Minor Son continued to be deposited into Bank Account-1.

               f.   In or about January 2015, two checks
totaling the amount of $30,000 written in the name of FAUCETTA
as custodian for the Minor Son were withdrawn from Bank Account-
1 and deposited into Bank Account-2.

               g.   In or about March 2015, a check in the
amount of $15,000 written in the name of FAUCETTA as custodian
for the Minor Son was withdrawn from Bank Account-1 and
deposited into Bank Account-2.

               h.    In or about July 2015, a check in the amount
of $5,000 written in the name of FAUCETTA as custodian for the
Minor Son was withdrawn from Bank Account-1 and deposited into a
bank account in the name of FAUCETTA ("Bank Account-4").

               i.   In or about August 2015, a check in the
amount of $3,000 written in the name of FAUCETTA as custodian
for the Minor Son was withdrawn from Bank Account-1 and
deposited into Bank Account-4.

               j.   In or about October of 2015, a check in the
amount of $5,000 written in the name of FAUCETTA as custodian
for the Minor Son was withdrawn from Bank Account-1 and
deposited into Bank Account-4.

               k.   On December 30, 2016, Bank Account-1 had a
balance of $5,334.73.

               5.   Based on my review of tax records, I learned
that PETER FAUCETTA, Sr., the defendant, is the sole member and
owner of LLC-1.



                                   4
       Case 1:19-cr-00829-ER Document 1 Filed 09/12/19 Page 5 of 7




          6.   Based on my review of bank records, I learned
that from in or about November 2014 through in or about March
2015, Bank Account-2, which is in the name of LLC-1, received
approximately $59,200 in checks from Bank Account-1.  In or
about March and April 2014, Bank Account-2 also received
approximately $2,560 in Benefits for the Minor Son directly from
the SSA.  PETER FAUCETTA, Sr., the defendant, used the Benefits
to make cash withdrawals, make payments for expenses associated
with a credit card ("Credit Card-1"), and to pay for meals at
fine dining restaurants and car payments on a Mercedes Benz.
Specifically, I learned the following regarding Bank Account-2:

               a.   On January 1, 2014, Bank Account-2 had a
balance of $109,770.87.

                b.  In or about November 2014, a check in the
amount of $14,200 issued from Bank Account-1 was deposited into
Bank Account-2.

                c.  In or about January 2015, a check in the
amount of $10,000 issued from Bank Account-1 was deposited into
Bank Account-2.

                d.  In or about February 2015, a check in the
amount of $20,000 issued from Bank Account-1 was deposited into
Bank Account-2.

                e.  In or about March 2015, a check in the
amount of $15,000 issued from Bank Account-1 was deposited into
Bank Account-2.

              f.    In March and April 2015, approximately
$2,560 in Benefits for the Minor Son were deposited into Bank
Account-2.

               g.   On December 31, 2015, Bank Account-2 had a
balance of $162.64.

          7.   Based on my review of bank records, I learned
that in or about December 2014, a check in the amount of $10,000
issued from Bank Account-1 was deposited into Bank Account-3,
which is in the name of PETER FAUCETTA, Sr., the defendant.
FAUCETTA used the $10,000 to make payments for expenses
associated with Credit Card-1 and to make cash withdrawals.

          8.   Based on my review of bank records, I learned
that in or about April 2015, PETER FAUCETTA, Sr., the defendant,


                                   5
        Case 1:19-cr-00829-ER Document 1 Filed 09/12/19 Page 6 of 7




opened Bank Account-4 in his own name.  From in or about April
2015 up to and including December 2016, a total of approximately
$25,600 in Benefits for the Minor Son were deposited directly
into Bank Account-4.  A total of about $13,000 in checks issued
from Bank-1 were also deposited in Bank Account-4. All the
Benefits deposited into Bank Account-4 were spent on· expenses
such as meals at fine dining restaurants, a gym membership, dry
cleaner fees, and car repairs.  Specifically, I learned the
following regarding Bank Account-4:

               a.   On April 10, 2015, the date of the account's
creation, Bank Account-4 had a balance of $3,316.32.

               b.    In or about July 2015, a check in the amount
of $5,000 issued from Bank Account-1 was deposited into Bank
Account-4.

                c.  In or about August 2015, a check in the
amount of $3,000 issued from Bank Account-1 was deposited into
Bank Account-4.

                d.  In or about October of 2015, a check in the
amount of $5,000 issued from Bank Account-1 was deposited into
Bank Account-4.

              e.    By December 31, 2016, Bank Account-4 had a
balance of $3,010.23.

          9.   Based on the foregoing, between November 2014 and
December 2016, PETER FAUCETTA, Sr., the defendant, spent
approximately $110,000 of the Benefits intended for the Minor
Son.  Based on the fact that FAUCETTA reported spending only
approximately $20,360 on permissible expenditures during the
same time period and the nature of the expenses paid for from
FAUCETTA's various bank accounts, I believe that FAUCETTA used
more than $1,000 of the Benefits intended for the Minor Son to
pay for FAUCETTA's own personal expenses.

              10. On or about January 9, 2017, I interviewed PETER
FAUCETT A,    Sr., the defendant, at his residence with his attorney
present.      I identified myself as a Special Agent with OIG, and
FAUCETTA     agreed to be interviewed.  During this interview,
although     FAUCETTA stated, in sum and substance, that he used the
Benefits     to pay for the Minor Son's expenses, such as clothes,




                                    6
•   1'   ..   ..          Case 1:19-cr-00829-ER Document 1 Filed 09/12/19 Page 7 of 7




                   camps, and a nanny, 1 FAUCETTA also admitted to using the funds in
                   Bank-1 to pay for his own monthly expenses.

                             WHEREFORE, I respectfully request that a warrant be
                   issued for the arrest of PETER FAUCETTA, Sr., the defendant, and
                   that he be arrested and imprisoned or bailed, as the case may
                   be.




                   TH            JAMES L. COTT
                   Un     States Magistrate Judge
                   So   ern District of New York




                   1 PETER FAUCETTA, Sr., the defendant, made a similar statement

                   during a later interview on February 23, 2017 by SSA claim
                   representatives.

                                                      7
